His Honor ordered issues arising on the conflicting evidence to be submitted to a jury, and a supersedeas to issue in the meantime until a new trial could be had.
From this order of His Honor, the plaintiffs appealed to this Court. The transcript is so confused and unintelligible that but for the assistance of His Honor, who delivers the opinion, no report could be made.
There is great confusion, and a number of unnecessary papers in this transcript; and we would have found much difficulty in understanding the case, but for the explanations of counsel.
The plaintiff obtained a judgment against the defendants, and had an execution issued thereon. The defendants made a motion in the cause, founded upon affidavits, to have the execution set aside, and a satisfaction entered upon the record. His Honor after hearing affidavits on both sides, was not satisfied as to facts in the case, and ordered, "that the execution be superseded, and that proper issues of facts be made up, to be submitted to a jury," c. The defendants adopted the proper course of procedure, and the Judge had the right to supersede the execution, and determine the matters of fact involved in the controversy. Foreman v. Bibb,65 N.C. 128.
The only material question presented to us in the argument of counsel, is whether the judge had a right to direct issues of fact to be referred to a jury?
Under the present system, courts of law and courts of equity have been blended, and both legal and equitable remedier are now enforced and administered in the Superior Court The Judge of such court is invested with most of the power formerly exercised by a chancellor.
When he has the power to pass upon questions of fact in *Page 405 
the administration of justice, and he is perplexed by a conflict of testimony, he may and he should enlighten and satisfy his conscience by referring them to a jury, which is the appropriate tribunal to determine matters of fact, rendered doubtful by contradictory evidence. Redman v.Redman, 65 N.C. 546.
Under the C. C. P., the parties to an action may agree to submit issuesof fact joined by the pleading to the decision of the Court, and the Judge may refer all questions of fact which he can lawfully determine to the decision of a jury, when a doubt arises in his mind from a conflict of testimony.
We cannot interfere with the ruling of His Honor, and we are satisfied that the order complained of was made in the exercise of a wise discretion.
There is no error.
PER CURIAM                        Judgment affirmed. *Page 406